DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-7 and 11-18 are pending in the application.  Claims 8-10 have been cancelled.  Claims 11-18 have been added.
Amendments to the claims 1, 4, and 5, filed on 20 October 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 20 October 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 20 October 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 20 October 2022, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered but are deemed unpersuasive.
The applicants argue that Fung fails to teach or suggest a substrate comprising a polyester and rayon, a polyethylene terephthalate, or a polyvinyl chloride.  The examiner respectfully disagrees.  In the instant case, Fung teaches that the substrate can be formed onto a film of a polyester(e.g. polyethylene terephthalate), a paper film, etc., and that the polymer blend coated onto a film can form the substrate ([0031] and [0098] of Fung).  Fung further teaches that the adhesive article can include other materials such as films, woven cloth, and non-woven cloth, and combinations of these materials ([0065] of Fung).  As such, Fung clearly teaches a substrate comprising a polyethylene terephthalate.
Therefore, in light of applicants’ arguments, it is the decision of the examiner that the 35 U.S.C. §102 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 17 is objected to because of the following informalities:
With Regards to Claim 17:  Instant claim 17 recites "polyethylene diol" on line 2, which appears to be a typographical error; for consistency, recommend correcting this to read as "polyethylene glycol.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-7, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 2014/0349108 A1).
Regarding Claim 1:  Fung teaches an article (ref. #10 and #20) with a silicone adhesive (ref. #16 and #26) applied to a substrate (ref. #12 and #22), and that the substrate has a urethane polymer as part of the substrate or as a primer layer (ref. #26), onto which the adhesive is disposed (figures 1, 2, [0023]-[0024], and [0032] of Fung).  Fung also teaches that the urethane polymer can be a copolymer having poly(ethylene oxide) segments (which are considered equivalent to the claimed "chain extender-derived hard segment") and poly(propylene oxide) segments (which are considered equivalent to the claimed "polyoxyalkylene polyol-derived soft segment") ([0027]-[0040] of Fung).  It is also taught by Fung that the substrate can be formed onto a film of a polyester(e.g. polyethylene terephthalate), a paper film, etc., and that the polymer blend coated onto a film can form the substrate ([0031] and [0098] of Fung).  Fung further teaches that the adhesive article can include other materials such as films, woven cloth, and non-woven cloth, and combinations of these materials ([0065] of Fung).
Regarding Claim 2:  Fung teaches that the chain extender is an organic compound having 1 to 6 carbons and 2 active hydrogen groups (e.g. poly(ethylene oxide)) ([0024]-[0040] of Fung).
Regarding Claim 3:  Fung teaches that the polyoxyalkylene polyol is a polyoxyalkylene diol with an alkylene portion having from 2 to 6 carbons (e.g. poly(propylene oxide)) ([0027]-[0040] of Fung).
Regarding Claim 4:  Fung teaches a layer ("primer layer", ref. #26) of the urethane polymer component is formed on the substrate (figure 2 and [0032] of Fung).
Regarding Claim 5:  Fung teaches that the urethane polymer component is present on the surface of the substrate and internally ([0024], [0025], [0031], [0032, and [0098]] of Fung).
Regarding Claim 6:  Fung teaches that the substrate can be a fabric ([0065] of Fung).
Regarding Claim 7:  Fung teaches that the silicone adhesive is a crosslinked silicone adhesive ([0041] and [0042] of Fung).
Regarding Claim 11:  Fung teaches that the substrate is a nonwoven fabric ([0065] of Fung).
Regarding Claim 13:  Fung teaches that the hard segment is derived from one or more of a diol, a diamine, and a dicarboxylic acid, wherein the diol, the diamine, and the dicarboxylic acid comprise 1-6 carbons ([0027], [0034], and [0035] of Fung).
Regarding Claim 14:  Fung teaches that the hard segment is derived from a polyisocyanate and one or more of a diol, a diamine, and a dicarboxylic acid, wherein the diol, the diamine, and the dicarboxylic acid comprise 1-6 carbons ([0027], [0034]-[0035], and [0037], of Fung).
Regarding Claim 15:  Fung teaches that the hard segment is derived from ethylene glycol, propylene glycol, or adipic acid ([0027], [0034], and [0039] of Fung).
Regarding Claim 17:  Fung teaches that the polyoxyalkylene polyol soft segment is derived from a polyoxyalkylene diol selected from polyethylene glycol, polypropylene glycol, and a combination thereof ([0027] and [0034] of Fung).
Regarding Claim 18:  Fung teaches that the silicon adhesive is derived from polydimethyl siloxane and an MQ resin ([0041]-[0055] of Fung).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2014/0349108 A1) as applied to claim 1 above.
Fung is relied upon as stated above.
Regarding Claim 16:  Fung discloses that the polyoxyalkylene polyol soft segment is derived from a polyoxyalkylene diol characterized by a number average molecular weight of 1000 to 20000 grams per mole ([0026], [0033] of Fung); which overlaps the presently claimed range of --500 to 5000--.  Fung differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fung, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2014/0349108 A1) as applied to claim 1 above, and further in view of Swaniker (US 2014/0330235 A1).
Fung is relied upon as described above.
Regarding Claim 12:  Fung fails to disclose that the substrate --is a polyester/rayon nonwoven fabric--.
Swaniker discloses a pad useful as a medical product (e.g. bandage) ([0001] of Swaniker).  Swaniker also discloses that the pad comprises a polyurethane backing layer, and that other layers can be used in combination with the polyurethane backing layer, such as nonwoven materials that include polyester fibers, rayon fibers, and mixtures thereof ([0058] and [0066] of Swankiker). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the nonwoven material of Swaniker with the substrate of the adhesive sheet disclosed by Fung in order to have --the substrate be a polyester/rayon nonwoven fabric--.  One of ordinary skill in the art would have been motivated to have incorporated the nonwoven material of Swaniker with the substrate of the adhesive sheet disclosed by Fung, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781